May 30, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                       EARL JUSTICE HUME, Appellant

NO. 14-13-00379-CV                          V.

       CHANNELVIEW INDEPENDENT SCHOOL DISTRICT, Appellee
                ________________________________

     Today the Court heard appellant's motion to dismiss the appeal from the
judgment signed by the court below on April 8, 2013. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Earl Justice Hume.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.